Citation Nr: 1608971	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active military service from May 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript is of record and has been reviewed.

The Board remanded the case for additional development, most recently, in January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While the Board has remanded this issue on two prior occasions, the resultant VA opinions remain inadequate to adjudicate the issue of entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder with depression. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders"). 

Also, review of the claims file indicates that prior development was inadequate in order to obtain the Veteran's in-service mental health treatment records. In a February 2007 statement, the Veteran's representative asserted that the Veteran had in-service psychiatric treatment at Camp Lejeune, North Carolina, in 1987 or 1988, and requested that the AOJ "check" his mental hygiene records. In February 2009 and June 2009 responses to the AOJ's requests for such records, the National Personnel Records Center (NPRC) reported that inpatient mental health records for the years 1987 and 1988 were not found. The AOJ issued an August 2010 Formal Finding as to the unavailability of such inpatient treatment records. However, there is no assertion of record that the Veteran underwent inpatient mental health treatment. During his April 2011 Board hearing, the Veteran described individual instances of psychiatric treatment related to his alleged arson accusation. 

The Board, in its February 2012 remand, directed the AOJ to obtain the Veteran's service personnel records, including those records reflecting any violations or disciplinary actions taken against the Veteran while stationed at Camp Lejeune. It appears that the Veteran's complete service personnel records have been associated with the claims file and such detail numerous infractions and disciplinary actions. However, there is no record of any an investigation or accusation of arson.  

On remand, the AOJ should attempt to obtain and associate with the claims file the Veteran's in-service mental health treatment records dated in 1987 and 1988, which may be stored as mental hygiene records separate and apart from his service treatment records, as well as any service records reflecting an investigation or accusation of arson. 

Further, the most recent VA treatment records available for review are dated in June 2015. On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.

The Veteran seeks service connection on the basis that he experienced psychiatric symptoms during service and was ordered to attend psychiatric treatment on a number of occasions after he was accused of arson. He asserts that he has experienced psychiatric symptoms since that time. The Veteran's private and VA treatment records dated after his separation from service demonstrate numerous instances of treatment and hospitalization for substance abuse and psychiatric disorders. 

In February 2012, the Board remanded the issue in order to obtain an opinion as to whether the Veteran's diagnosed acquired psychiatric disabilities were related to or were incurred during service. In a resultant May 2012 VA opinion, the examiner diagnosed the Veteran with schizotypal disorder, depressed type, and bipolar disorder, as well as schizotypal personality disorder as an Axis II diagnosis. It appears that the examiner concluded that the Veteran's depression was a preexisting condition, but did not state whether there was clear and unmistakable evidence that such was not aggravated by his service. Instead, the examiner simply stated that there exists no indication that any preexisting condition was permanently worsened by service beyond its natural progression. 

As the May 2012 VA opinion was inadequate, the Board remanded the issue in January 2015 for a sufficient etiological opinion. In a resultant June 2015 VA opinion and addendum, the examiner diagnosed the Veteran with borderline personality disorder, as opposed to any bipolar disorder, and opined that such was not related to or permanently aggravated by service. The examiner provided a reasoned basis as to why the Veteran did not have bipolar disorder. However, the examiner did not fully respond to the Board's inquires. The Board did not seek an opinion as to whether any personality disorder was related to or permanently aggravated by service. Instead, the Board inquired, in pertinent part, as to whether the Veteran's separate acquired psychiatric disorders were superimposed upon his preexisting personality disorder in service resulting in a current psychiatric disorder. The examiner did not address this issue or discuss the etiology of the Veteran's diagnosed schizotypal disorder, depression, or mood disorder. The examiner did not address whether the Veteran's depression, possibly deemed to have preexisted his service by the prior VA examiner, was clearly and unmistakably aggravated by service, the point of the Board's most recent remand.

The June 2015 VA opinion is thus inadequate and on remand, the AOJ should obtain a sufficient etiological opinion that fully responds to the Board's inquires.

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate records repository, including the NPRC, and attempt to obtain and associate with the claims file the Veteran's in-service mental health treatment records dated in 1987 and 1988, which may be stored as mental hygiene records separate and apart from his service treatment records, well as any service records reflecting an investigation or accusation of arson while the Veteran was stationed at Camp Lejeune. If a negative response is received from any records repository, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented.

2. Obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center (VAMC) in Chicago, Illinois, dated from June 2015 to the present. If a negative response is received from any VA facility, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented.

3. Forward the claims file the June 2015 examiners for an addendum that fully responds to the inquiries below. If the examiner determines that another VA examination is required, so schedule the Veteran. 

After reviewing the record and considering all appropriate symptoms and diagnoses, including the Veteran's diagnosed schizotypal disorder, depression and mood disorder, the examiner should opine as to the following: 
 
(a) Is there clear and unmistakable evidence that the Veteran's acquired psychiatric disabilities (as opposed to personality disorder(s), for which service connection may not be granted), including, but not limited to, schizotypal disorder, depression, and mood disorder, preexisted his entry into active military service?

(b) If it is found that the Veteran's acquired psychiatric disabilities, including, but not limited to, schizotypal disorder, depression, and mood disorder, clearly and unmistakably preexisted service, is there also clear and unmistakable evidence that such were not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

(c) If it is found that there is no clear and unmistakable evidence of a preexisting acquired psychiatric disability that was permanently aggravated beyond the natural progression during service, is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disabilities (as opposed to personality disorder(s), for which service connection may not be granted), including, but not limited to, schizotypal disorder, depression, and mood disorder, began in or is related to active military service? 

(d) As the Veteran carries a diagnosis of a personality disorder, both schizotypal personality disorder and borderline disorder, as well as acquired psychiatric disabilities, including, but not limited to, schizotypal disorder, depression, and mood disorder, were his separate acquired psychiatric disabilities superimposed upon his preexisting personality disorder(s) in service resulting in a current psychiatric disorder?

The examiner is asked to reconcile any opinion with any service personnel records, the Social Security Administration (SSA) records, the March 2009 VA opinion, and the Veteran's contentions, to include his competent lay evidence regarding his pre-service, in-service, and post-service psychiatric symptomatology, as well as his testimony at his April 2011 Board hearing. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion and/or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder with depression. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




